Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
 Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier. These limitations are shown infra (italics and underlining added):
“means for adding precursor reagent to the aqueous fluid”; 
“means for mixing the aqueous fluid”; 
“means for electrochemically oxidizing the oxidizable matter in the aqueous fluid”;
“first cavitation means”; and
“second cavitation means”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. 112(f) limitation.
Means for adding precursor reagent to the aqueous fluid
The structural features for the “means for adding precursor reagent to the aqueous fluid” appear to be described in claim 3 of the instant application and also depicted in Figure 1A. With this in mind, the instant limitation is being interpreted as covering the structure corresponding to the combination of a manifold and at least one supplemental reagent source, and equivalents of said combination.
Means for mixing the aqueous fluid
The structural features for the “means for mixing the aqueous fluid” do not appear clearly link to a corresponding structure within the disclosure.
Means for electrochemically oxidizing the oxidizable matter in the aqueous fluid 
The structural features for the instant means appear to be described in claim 11 of the instant application and also depicted in Figure 1A. With this in mind, the instant limitation is being interpreted as covering the structure corresponding to an electrochemical oxidation cell, and equivalents thereof.
First cavitation means
The structural features for the “first cavitation means” appear to be described in claims 7, 8, and 10 of the instant application. With this in mind, the instant limitation is being interpreted as covering the structure corresponding to at least one transducer configured to convert electric energy to acoustic energy and transmit the acoustic energy into a cavitation chamber, said means being configured to promote formation of a bubble swarm within the cavitation chamber, and equivalents of said structure.
Second cavitation means
The structural features for the “second cavitation means” appear to be described in claims 9 and 10 of the instant application. With this in mind, the instant limitation is being interpreted as covering the structure corresponding to at least one cavitation nozzle positioned at a fluid inlet of the cavitation chamber and configured to promote formation of a bubble swarm within the cavitation chamber, and equivalents of said structure.

If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of one or more of these corresponding structures, Applicant must identify the corresponding structure, respectively, with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f). For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1, 18, and 19 refer to a means for mixing the aqueous fluid. Respectfully, this term does not appear to be defined and it is unclear what subject matter Applicant intended to encompass with this limitation. For at least these reasons, the instant claims appear to be indefinite. In addition, the claims depending from these independent claims are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773